United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2801
                         ___________________________

                                    Troy C. Smith

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                                    City of St. Ann

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                               Submitted: May 7, 2014
                               Filed: August 12, 2014
                                   [Unpublished]
                                   ____________

Before BYE, GRUENDER, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Troy Smith appeals the district court’s1 adverse grant of summary judgment in
this 42 U.S.C. § 1983 action against the City of St. Ann, Missouri (City). On appeal,

      1
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri.
Smith argues that he and his wife’s multiple complaints to City employees and
officials about Smith’s injury, which was left untreated for seven days in City’s jail,
constituted sufficient evidence to hold City liable under section 1983. Smith also
argues that he and his wife complained to the highest ranking City officials, and that
these officials’ inaction was sufficient to establish municipal liability.

        Upon careful de novo review, we conclude that the district court did not err in
granting summary judgment. See Scheeler v. City of St. Cloud, Minn., 402 F.3d 826,
830 (8th Cir. 2005) (de novo review). First, we agree with the district court that
Smith’s evidence did not sufficiently establish a City policy or custom that would
subject City to section 1983 liability. See Monell v. Dep’t of Soc. Servs., 436 U.S.
658, 690-91 (1978) (local government body may be held liable under § 1983 only if
alleged unconstitutional conduct implements official policy or custom); Johnson v.
Douglas Cnty. Med. Dep’t, 725 F.3d 828 (8th Cir. 2013) (to establish “custom”
liability of local government entity under § 1983 for failure to provide medical care,
plaintiff must demonstrate (1) existence of continuing, widespread, persistent pattern
of unconstitutional misconduct by governmental entity’s employees, (2) deliberate
indifference to or tacit authorization of such conduct by governmental entity’s
policymaking officials after notice to officials of that misconduct, and (3) custom was
moving force behind constitutional violation). Second, we conclude that Smith
produced insufficient evidence to raise a triable issue as to whether a final
policymaker’s actions subjected City to section 1983 liability. See Russell v.
Hennepin Cnty., 420 F.3d 841, 846 (8th Cir. 2005) (municipal officials who have
final policymaking authority may, by their actions, subject government to § 1983
liability); see also Mason v. Corr. Med. Servs., Inc., 559 F.3d 880, 885 (8th Cir. 2009)
(nonmoving party may not rely on inadmissible hearsay to avoid summary judgment).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________



                                          -2-